Citation Nr: 1527637	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-20 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.

2. Entitlement to a disability rating in excess of 10 percent for urticaria.

3.Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right and/or left knee disability, and to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the October 2011 rating decision, the RO also denied entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee, a disability rating in excess of 10 percent for chondromalacia patella of the right knee, and a compensable disability rating for pes planus.  In her January 2012 notice of disagreement, the Veteran expressed disagreement with the denials of service connection for a right ankle disability and for increased disability ratings for the left knee, right knee, and urticaria; she did not express disagreement with the denial of an increased disability rating for pes planus.  However, in her August 2012 substantive appeal, the Veteran stated she was only appealing the denials of service connection for a right ankle disability, and increased disability ratings for allergic rhinitis and urticaria.  Accordingly, the Veteran did not perfect an appeal as to the claims for an increased disability rating for chondromalacia patella of the left knee, chondromalacia patella of the right knee, or pes planus, and thus, those issues are not currently before the Board.

The Virtual VA paperless claims processing system (Virtual VA) contains VA treatment records from the Biloxi VA Medical Center (VAMC) and Pensacola Outpatient Clinic dated from December 2005 to August 2013.  The Veterans Benefits Management System (VBMS) contains a May 2015 VA nose and sinus examination report.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the January 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A September 2010 Social Security Administration (SSA) inquiry indicated that the Veteran's claim for SSA benefits was denied.  However, in her January 2012 notice of disagreement, the Veteran stated that SSA "has deemed me as being medically needy," and that she had not worked since 2004.  Accordingly, the evidence of record indicates the Veteran may be in receipt of SSA disability benefits.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's SSA records.

In June 2010, the Veteran submitted a copy of a November 2008 sinus CT report regarding her allergic rhinitis; this report was also referenced by the May 2009 VA examiner.  However, this report does not appear to have been associated with the Veteran's VA treatment records associated with the evidentiary record.  Further, a May 2008 VA orthopedic note references an MRI of the right ankle; a February 2010 VA orthopedic note references x-rays of the right ankle performed upon the previous visit, and references an MRI of the right ankle.  These diagnostic reports also do not appear to be associated with the Veteran's VA treatment records before the Board.  On remand, the AOJ should obtain all outstanding VA treatment records, to include all relevant diagnostic imaging reports.

Allergic Rhinitis and Urticaria

Associated with the evidentiary record are treatment records from Dr. T.G.W. at the Allergy & Asthma Center of Northwest Florida dated from December 2005 to June 2009, and one note dated in March 2010, regarding treatment for the Veteran's allergic rhinitis and urticaria.  However, VA treatment records indicate that the Veteran continued to receive treatment from Dr. T.G.W. through at least July 2010.  See March 2012 VA Primary Care note; August 2011 VA Review of Non-VA Health Record.  On remand, the AOJ should make appropriate efforts to obtain all outstanding private treatment records, to include from Dr. T.G.W.

Upon VA examination in May 2009, the VA examiner noted that a November 2008 VA CT scan of the Veteran's sinuses showed that an underlying polyp or mucous retention cyst in the left maxillary sinus could not be excluded, and that the focal finding in the right maxillary sinus was consistent with a polyp or mucous retention cyst.  See also November 2008 CT sinus report.  However, upon examination, the May 2009 VA examiner stated no polyps were present.  In a July 2009 VA otolaryngology consultation note, the physician stated cited the Veteran's November 2008 sinus CT, and stated that the "[t]issue in [the] left maxillary sinus represents [a] polyp change in [the] mucosal lining."  However, a July 2012 VA otolaryngology note includes the impression from a June 2012 sinus CT, and does not appear to mention polyps.  

VA will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the record indicates the Veteran may have experienced polyps in conjunction with her service-connected allergic rhinitis during at least some portions of the appeal period, on remand the AOJ afford the Veteran a new VA examination to determine the current manifestations and severity of her allergic rhinitis, as well as to clarify if and when she experienced polyps.

In August 2009, the Veteran was afforded a VA skin examination.  The VA examiner stated there had been no episodes of incapacitation or recommended bedrest within the past twelve months.  Upon VA examination in December 2010, the VA examiner did not state whether the Veteran had any debilitating episodes in the previous twelve months, but stated that the Veteran had stopped allergy injections at the end of 2009 because she was having severe local reactions at the injection site.  In her January 2012 notice of disagreement, the Veteran reported she experiences debilitating episodes of breaking out in hives at a minimum of once per month.  In her August 2012 substantive appeal, the Veteran reported that she has had more than four debilitating episodes in the last twelve months, stating that because she had to stop the allergy shots, she has more episodes of urticaria.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of her service-connected urticaria.

Right Ankle Disability

Associated with the evidentiary record are the Veteran's treatment records for lower extremity physical therapy at Sacred Heart Health System, dated in March 2008 and July 2008.  However, a June 2008 VA request for outpatient services indicates the Veteran had been authorized to receive outpatient physical therapy in the community for her knee pain and right ankle pain two times per week for six weeks.  On remand, the AOJ should make appropriate efforts to obtain all outstanding private physical therapy and/or rehabilitation notes.

Upon VA examination in December 2010, the VA examiner diagnosed an in-service right ankle injury, which resolved without residuals, as well as a right ankle ossicle.  The December 2010 VA examiner opined that it was less likely than not that the Veteran's current right ankle ossicle was related to her in-service injury because the Veteran did not complain of ankle pain until eight years after her in-service injury, and there was no prior radiographic pathology.  However, the December 2010 VA examiner did not address the Veteran's contentions that she suffered with right ankle pain during and since service, and that she self-medicated until the pain progressed to the point that she had to seek treatment.  See August 2012 substantive appeal; January 2012 notice of disagreement.  

Further, the evidence of record indicates there may be other current right ankle disabilities, to include a loose body, and ligament and muscle weakness of the ankle.  See, e.g., June 2008 VA orthopedics consultation note; May 2008 VA orthopedics consultation note.  VA treatment records also indicate the Veteran's current right ankle disability and complaints may be related to her service-connected right and/or left knee disabilities, as well as her service-connected pes planus.  See February 2010 VA orthopedics consultation note (Veteran may be having ankle symptoms associated with a foot condition); January 2010 VA neuropsychological assessment (describing the Veteran's joint pain in the right ankle as related to her in-service bilateral knee injuries); June 2008 VA orthopedics consultation note (right ankle pain possibly secondary to ligament and muscular weakness to the ankle, plan of rehabilitation for the knees and ankle).  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of all current right ankle disabilities, to include whether they are caused by or related to her service-connected right knee, left knee, and/or bilateral foot disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify all private testing, treatment, physical therapy, and/or rehabilitation related to her allergic rhinitis, urticaria, and right ankle disability.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. T.G.W. and/or the Allergy & Asthma Center of Northwest Florida, and all treatment records from physical therapy through the Sacred Heart Health System.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. For #2 and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

5. The AOJ should obtain all outstanding VA treatment records, to include all relevant diagnostic imaging reports, to include from the Biloxi VAMC and St. Petersburg VA Outpatient Clinic.  All obtained records should be associated with the evidentiary record.

6. After #2 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of her service-connected allergic rhinitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should specifically address whether polyps are currently present, and whether they have been present at any time since May 2008.  The examiner should address the November 2008 sinus CT, the July 2009 VA otolaryngology consultation note, and the July 2012 VA otolaryngology note including the impression from a June 2012 sinus CT.

7. After #2 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of her service-connected urticaria.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should specifically address the Veteran's treatment, to include systemic immunosuppressive therapy, antihistamines, and/or sympathomimetics, as well as the frequency of episodes, to include the frequency of any debilitating episodes.

The examiner should specifically address the Veteran's report that she experiences a debilitating episode of urticaria at least once a month.  See January 2012 notice of disagreement.

8. After #1 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current right ankle disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right ankle disabilities which are currently manifested, or which have been manifested at any time since October 2010.

The examiner should specifically address the diagnosis of a right ankle ossicle upon VA examination in December 2010, as well as the diagnoses of a loose body, and ligament and muscle weakness of the ankle.  See, e.g., June 2008 VA orthopedics consultation note; May 2008 VA orthopedics consultation note.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right ankle disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's right ankle injury during service in August 1999.  The examiner should also specifically address the Veteran's contention that she has experienced right ankle pain and symptoms continually since her in-service injury, but that she self-treated and medicated for years before seeking medical treatment for her ankle.  See August 2012 substantive appeal; January 2012 notice of disagreement.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right ankle disability was caused by the Veteran's service-connected right knee, left knee, and and/or bilateral foot disabilities?

The examiner should specifically address the Veteran's VA treatment records which indicate her current right ankle disability and complaints may be related to her service-connected knees and/or pes planus.  See, e.g., February 2010 VA orthopedics consultation note; January 2010 VA neuropsychological assessment; June 2008 VA orthopedics consultation note.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right ankle disability is aggravated by the Veteran's service-connected right knee, left knee, and/or bilateral foot disabilities?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

9. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

